DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-3, 5-8, 11, and 12 are pending.

Claim Rejections - 35 USC § 102
Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-0530803 (Oh).
Regarding claim 11, Oh discloses a connector (10, 20; see Figures 2-5 and annotated Figures 3 and 4 below) for pivotably attaching an open rod structural member to another structural member comprising;
a)    a first planar piece (20) having a groove (see annotated Figure 3 below) at one end,
b)    a cylindrical tab (21a, 21c), extending from the first planar piece and adapted to receive a pin,


    PNG
    media_image1.png
    307
    544
    media_image1.png
    Greyscale

Figure 3. Annotated Figure 5 of Oh

    PNG
    media_image2.png
    395
    267
    media_image2.png
    Greyscale

Figure 4. Annotated Figure 4 of Oh
Regarding claim 12, Oh discloses the groove of the first piece (20) is adapted to capture a vertically extending rod of an open rod structural member and the semi-circular wall portion of the second piece (10) of the connector is adapted to capture a horizontally extending rod of the open rod structural member.
Allowable Subject Matter
Claims 1-3 and 5-8 are allowed for the reasons set forth on page 7 of the non-final rejection mailed December 9, 2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed April 9, 2021, see pages 5 and 6, with respect to claims 11 and 12 have been fully considered but they are not persuasive. In the reply, Applicant assumes the Examiner erroneously rejected claims 11 and 12 because the limitations directed to the second piece at lines 5-7 are similar to what is set forth as allowable in claims 1 and 7. This is not the case.
The allowability of claims 1 and 7 is not based on the limitations of the second piece alone, but on those limitations in addition to the limitations regarding the first planar piece and a plurality of semi-cylindrical tabs. Claim 11 simply requires the first planar piece have a groove and a cylindrical tab extending from the first planar piece, while claims 1 and 7 require the first planar piece have two generally planar sections joined by a semi-circular wall portions and a plurality of semi-cylindrical tabs, spaced by a gap, extending from one of the generally planar sections and adapted to receive a rod associated with the open rod structural member. As such, claims 11 and 12 remain rejected as previously set forth.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
April 14, 2021